712 N.W.2d 448 (2006)
474 Mich. 1118
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Craig Michael HASKELL, Defendant-Appellant.
Docket Nos. 129303 & (91). COA No. 251929.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the June 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to appear and practice is DENIED as moot.